Title: To John Adams from Edmund Jenings, 22 April 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels April 22. 1780
     
     I Hereby Acknowledge the Honor of receiving from your Excellency your Letters of the 15th, and at this Moment, of the 19th Instant; the Inclosure of the last shall be taken due Care of. The perusal thereof gives me most pleasing Sensations. To some perhaps it may be Ungrateful but they ought to see it. Others Consider themselves highly honord thereby, and I wish they saw it: they may do it in a Translation.
     You ask in your favor of 16th. my impartial Judgment of the Declaration of Russia. I think it proceeds from the New School of Magnanimity, notwithstanding the Opinion of Lord Camden, who treats it as a violation of the Law of Nations. I am sure it is the Law of Nature, which ought to dictate, what is the Law of Nations. Never did I see a System of more public Utility, Justice, Right and Humanity laid down. It is entirely Conformable to the public Acts, coming from the Throne of Russia, which has lately astonishd the Admiring World. Permit me, Sir, to Suggest an Idea, which occurs to me at this Juncture, of which I entreat your Consideration. We Know the Back­wardness of all powers to plunge themselves into War, it is a Wise and humane Spirit. The Contrary is left only to the Malice, folly and desperateness of England. Suppose that the Northern Powers confederatd and Compleatly armd, shoud before they go to Extremities, to which they are not inclind, shoud insist on the belligerent Powers on the given Day to subscribe to the Law of Nature, as laid down by the Empress or Else expect a declaration of all, not to supply such refusing State with Naval Stores. The Consequence thereof is evident. If you approve of this Idea, you will Carry it further.
     The paper sent to England has been insertd in almost all the Gazettes, likewise Care was taken that it shoud appear in the foreign ones of which I Hope you approve. It has occasiond much Speculation and some good Observations. I have some active Friends in England, who omit Nothing in the Cause of Liberty and Mister Hartly receivd it, and I beleive gave Notice of the Day of his intended Motion on it, which is put off on account of the Speakers Illness—and Lord Albingden, his good friend, went immediately to Ld. Shelburn and others to talk of it—but I mistake much if you have not already had some applications to You, my information from England is otherwise Erroneous.
     I thank you much for your obliging Disposition towards me, I know if any thing coud do me Honor was in your power, I shoud have it. Other people may Act otherwise, but I coud wish they Knew where I was, that they might not have an Excuse of Neglect.
     Have you now, Sir, or have you had at Paris a General Lloyd, formerly in the Russian Austrian Service, I am told He is at Paris; He was there last Year, Care must be taken of Him, He is a very bad Man and a pensioner of our Ennemy. Let Him be Watchd, if He is there pray give Notice to the Minister that He may be attended to.
     
      I am Dr Sir your Excellencys Most Obt & Faithful Hbl Sert.
      Edm: Jenings
     
    